UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF ROHAT RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 20-5913810 333-1399326 (State or other jurisdiction of incorporation or organization) (IRS Identification No.) (Commission File Number) Flat 165, Oi Ping House, Oi Tung Estate Aldrich Bay, Shaukeiwan, Hong Kong (Address of principal executive offices) 852-9349-0468 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distributions of securities under a plan confirmed by a court. Yes [ ] No [ ] N/A [ ] APPLICABLE TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class - Common Stock, 6,487,500 shares outstanding as of March 10, 2010. 2 ROHAT RESOURCES, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1Financial Statements (Unaudited) Balance Sheets 4 Statements of Operations 5 Statements of Changes in Stockholders' Equity (Deficiency) 6 Statements of Cash Flows 7 Note to Financial Statements 8-13 Item 2Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3Quantitative and Qualitative Disclosures about Market Risk 16 Item 4T Controls and Procedures 16 PART II OTHER INFORMATION Item 1Legal Proceedings 17 Item 1A Risk Factors 17 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3Defaults Upon Senior Securities 17 Item 4Submission of Matters 17 Item 5Other Information 17 Item 6Exhibits 17 Signatures 18 3 PART I. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. ROHAT RESOURCES, INC. (An Exploration Stage Company) Balance Sheets (Unaudited) January 31, 2010 October 31, 2009 Assets Current assets Cash and cash equivalents $ - $ - Cash in escrow 68 68 Total current assets $ 68 $ 68 Liabilities and Stockholders' Deficiency Current liabilities Loan from director $ 14,395 $ 12,730 Accounts payable and accrued liabilities 14,802 14,802 Total current liabilities $ 29,197 $ 27,532 Stockholders’ Deficiency Preferred stock $0.001 par value; 10,000,000 shares authorized; none issued - - Common stock $0.001 par value; 100,000,000 shares authorized; 6,487,500 shares issued and outstanding for both periods 6,488 6,488 Additional paid-in-capital 78,559 78,559 Deficit accumulated during exploration stage (114,176 ) (112,511 ) Total stockholders' deficiency (29,129 ) (27,464 ) $ 68 $ 68 See notes to financial statements 4 ROHAT RESOURCES, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) Three monthsended Three monthsended For the PeriodAugust 25, 2006(Inception) through January 31, 2010 January 31, 2009 January 31, 2010 Revenues $ - $ - $ - Cost of sales - - - Gross margin - - - Operating Expense - - - General & administrative expenses 1,665 25,712 130,114 Operating loss (1,665 ) (25,712 ) (130,114 ) Other income (expense) - - - Gain on forgiveness of debt - - 15,938 Loss before income tax expense (1,665 ) (25,712 ) (114,176 ) Income tax expense - - - Net loss $ (1,665 ) $ (25,712 ) $ ( 114,176 ) Loss per share basic and diluted $ (0.000) $ (0.004) Weighted average number of common shares outstanding basic and diluted 6,487,500 6,487,500 See notes to financial statements 5 ROHAT RESOURCES, INC. (An Exploration Stage Company) Statements of Changes in Stockholders’ Equity (Deficiency) For the Period from August 25, 2006 (Inception) through January 31, 2010 Deficit Accumulated Additional During Total Common Stock Paid-in Exploration Stockholders' Shares Amount Capital Stage Equity(Deficiency) September 6,2006 stock issued for cash 4,000,000 $ 4,000 $ - $ - $ 4,000 September 20, 2006 stock issued for cash 485,000 485 1,940 - 2,425 September 27, 2006 stock issued for cash 1,687,500 1,688 15,187 - 16,875 October 27, 2006 stock issued for cash 315,000 315 15,435 - 15,750 Net loss (16,774 ) (16,774 ) Balance October 31, 2006 6,487,500 6,488 32,562 (16,774 ) 22,276 Net loss - - - (26,702 ) (26,702 ) Balance October 31, 2007 6,487,500 6,488 32,562 (43,476 ) (4,426 ) Net loss - - - (31,729 ) (31,729 ) Balance October 31, 2008 6,487,500 6,488 32,562 (75,205 ) (36,155 ) Net loss (37,306 ) (37,306 ) Additional capital contributed in March 5, 2009 45,997 45,997 Balance October 31, 2009 6,487,500 6,488 78,559 (112,511 ) (27,464 ) Net loss (Unaudited) (1,665 ) (1,665 ) Balance January 31, 2010 (Unaudited) 6,487,500 $ 6,488 $ 78,559 $ (114,176 ) $ (29,129 ) See notes to financial statements 6 ROHAT RESOURCES, INC. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) For the Period Three months Three months August 25, 2006 ended ended (Inception) through January 31, 2010 January 31, 2009 January 31, 2009 Cash Flowsfrom Operating Activities Net loss $ (1,665 ) $ (25,712 ) $ (114,176 ) Adjustments to reconcile net loss to net cash used in operating activities Changes in operating assets and liabilities Accounts payable and accrued liabilities - 25,712 14,802 Net cash used in operating activities (1,665 ) - (99,374 ) Cash Flow from Financing Activities Loan from director 1,665 - 14,395 Proceeds from sale of common stock - - 39,050 Contribution to capital - - 45,997 Net cash provided by financing activities 1,665 - 99,442 　 Net increase (decrease) in cash and cash equivalents - - 68 Cash and cash equivalents at beginning of period - - - Cash and cash equivalents at end of period $ - $ - $ 68 Supplemental Disclosures of Cash Flow Information Cash paid during the year for: Interest $ - $ - $ - Income taxes $ - $ - $ - See notes to financial statements 7 ROHAT RESOURCES, INC. (An
